Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and are moot because they do not apply to the new references used in the current office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US20170347259) in view of Galik (WO 0229672 A2) further in view of Zhang (US20060089140).
Regarding claim 2, Kwak discloses a method for implementing international roaming in a wireless device, the method comprising: 
storing in a non-transitory memory an international roaming application ([0007], store data associated with the roaming application),  
executing with a processor, operatively coupled to the non-transitory memory and the display, the international roaming application (fig. 2, [0055], the roaming application is executed on a screen 140 of the electronic device); 
configuring a SIM (Subscriber Identity Module) to store identification information for accessing a first wireless network ([0007], configured to enable a first subscriber identity module (SIM) and communicate with a network based on the first SIM); 
configuring a Soft SIM stored in the non-transitory memory to store identification information for accessing a second wireless network in response to the international roaming application for international roaming ([0007-08][0078], download a second SIM or a virtual/soft  SIM corresponding to the roaming service product from a server and enable an activation menu of the roaming service product included in the roaming application; fig. 5); 
displaying on a display a user interface having a prompt to input information in response to the international roaming application ([0046], a user interface (UI) of the roaming application may be displayed on the display; receiving a user input), 
wirelessly communicating with a transceiver with at least one of the following: the first wireless network and the second wireless network ([0007], configured to enable a first subscriber identity module (SIM) and communicate with a network based on the first SIM, [0118], wireless communication interface; fig. 8, [0094]);
displaying on the display the user interface having a prompt to input travel dates in response to the international roaming application (fig. 3, [0057][0093], an order for a roaming service product for providing a data service for two days in Hong Kong to a roaming server; with start and end times);
determining, when the user travels to a different nation from a nation at which the inputting is performed, whether a current date is within the inputted travel dates (fig. 4, step 419, [0004][0079][0082][0097]) and 
responsive to the determination that the current date is within the inputted travel dates,
initiating, via the processor, implementation of the Soft SIM in response to the international roaming application to access the second wireless network that implements the temporary phone number for international roaming during the inputted travel dates, the processor providing information to the second wireless network from a SIM profile of the Soft SIM ([0007-08][0046][0057], figs. 3-5, configured to enable a first subscriber identity module (SIM) and communicate with a network based on the first SIM; a user interface (UI) of the roaming application may be displayed on the display, download a second SIM corresponding to the roaming service product from a server and enable an activation menu of the roaming service product included in the roaming application; [0078-79][0093-97], steps 419, 415, activating the virtual SIM based on the time is within the predetermined period).
Kwak discloses users can enter number of days of the foreign service with starting and ending dates. It is well known that the starting/ending dates must be after the subscription date at which the inputting is performed (it does not make sense to enter dates which are before the subscription. That is, Kwak implicitly discloses the travel dates are after a subscription date at which the inputting is performed (Kwak does not explicitly disclose the travel dates are after a subscription date at which the inputting is performed). Galik discloses the travel dates are after a subscription date at which the inputting is performed (Galik, page 11, last para., the user interface 400 provides fields for entering a start date 404 and an end date 406. The user interface 400 also provides fields for entering the country in which the tickets/service were purchased (408) and for entering future dates to travel (410 and 412). Here, the teaching of tickets of Galik can be replaced by the roaming service taught by Kwak).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of purchasing international roaming package as given by Kwak with the teachings of entering future travel dates by Galik. The motivation for doing so would have been to allow users to enter future travel information through the user interface (Galik, page 11, last para.)
Even though it is common for the wireless device (smartphone) to receive assignment of a temporary phone number for the second wireless network in response to the international roaming application for international roaming as Kwak discloses a user interface with a screen to display in response to the international roaming application, Kwak does not explicitly disclose receiving assignment of a temporary phone number for the second wireless network in response to the international roaming application for international roaming.
Zhang discloses receiving assignment of a temporary phone number for the second wireless network in response to the international roaming application for international roaming (Zhang, [0056], the network will inform the roaming subscriber of the temporary number in the local roaming country in some ways: short message [0061], claim 8),
displaying on the user interface the temporary phone number for the second wireless network for international roaming in response to the international roaming application (Zhang, [0056], receiving the temporary number in the local roaming country in a short message (that is displayed on the screen), [0061], claim 8),
the second wireless network that implements the temporary phone number for international roaming (Zhang, [0056], the network will inform the roaming subscriber of the temporary number in the local roaming country in some ways).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of purchasing international roaming package as given by Kwak with the teachings of exchanging temporary number given by Zhang. The motivation for doing so would have been to provide a solution for roaming that requires little modification to the traditional mobile networks with low cost and easy implementation (Zhang, abstract).
Claims 11 and 12 are rejected same as claim 2 noting that Kwak discloses a computer readable memory, various modules. 

Regarding claim 3, Kwak, Galik and Zhang disclose the method according to claim 2, wherein: 
implementing with the processor the Soft SIM when the international roaming application is enabled to access the second wireless network that implements the temporary phone number for international roaming, the processor providing information to the second wireless network from a SIM profile of the Soft SIM (Kwak, [0007-08][0042][0078], fig. 5, when a roaming service product is selected or enabled, download a second SIM corresponding to the roaming service product from a server,  Zhang, [0056]); and 
implementing with the processor the SIM when the international roaming application is disabled to access the first wireless network, the processor providing information to the first wireless network from a SIM profile of the SIM (Kwak, [0003][0004][0007], fig. 5, before moving to another country, the roaming service is disabled, an device to use a network provided by a mobile network operator (MNO), a subscriber identity module (SIM) corresponding to the MNO should be loaded and enabled; Here, a first SIM is used before the roaming application is enabled).
	Claim 13 is rejected same as claim 3.

Regarding claim 4, Kwak, Galik and Zhang disclose the method according to claim 2, wherein: implementing with the processor the international roaming application to generate a graphical user interface on the display, wherein the graphical user interface receives an input of information regarding desired features of international wireless service; and sending with the processor and transceiver the information to an international roaming system in response to the international roaming application (Kwak, [0041-46][0057], figs. 2 and 5, if a roaming service is ordered, a user interface of the roaming application may be displayed on the display, receiving user input; transmit the request to a roaming server).
	Claim 14 is rejected same as claim 4.

Regarding claim 5, Kwak, Galik and Zhang disclose the method according to claim 4, wherein the desired features of international service comprise countries being visited and dates during which the countries will be visited (Kwak, fig. 3, [0057][0093], an order for a roaming service product for providing a data service for two days in Hong Kong to a roaming server).
	Claim 15 is rejected same as claim 5.

Regarding claim 6, Kwak, Galik and Zhang disclose the method according to claim 4, wherein: receiving with the graphical user interface an input of payment information regarding the desired international wireless service in response to the international roaming application; and sending with the processor and transceiver the payment information to the international roaming system in response to the international roaming application (Kwak, [0077], device may perform payment for the ordered roaming service, provide the payment information to a payment server).
Claim 16 is rejected same as claim 6.

Regarding claim 7, Kwak, Galik and Zhang disclose the method according to claim 2, further comprising; 
implementing with the processor the international roaming application to generate a graphical user interface on the display, wherein the graphical user interface receives an input of information regarding desired features of international wireless service (Kwak, fig. 5); 
sending with the processor and transceiver the information to an international roaming system in response to the international roaming application (Kwak, fig. 7, [0101]); 
displaying on the graphical user interface a plurality of wireless service plans received from the international roaming system for selection by a user based on the input travel dates in response to the international roaming application (Kwak, fig. 3); 
receiving with the graphical user interface an input of payment information regarding a desired international wireless service in response to the international roaming application (Kwak, figs. 3-5); 
sending with the processor and transceiver the payment information to the international roaming system in response to the international roaming application (Kwak, fig. 3);  
implementing with the processor the Soft SIM when the international roaming application is enabled to access the second wireless network that implements the temporary phone number for international roaming, the processor providing information to the second wireless network from a SIM profile of the Soft SIM (Kwak, fig. 3-5, Zhang, [0056]);  and 
implementing with the processor the SIM when the international roaming application is disabled to access the first wireless network, the processor providing information to the first wireless network from a SIM profile of the SIM (Kwak, fig. 3-5, one of SIM is disabled if active roaming service). The motivation of the combination is same as in claim 2.
	Claim 17 is rejected same as claim 7.

Regarding claim 8, Kwak, Galik and Zhang disclose the method according to claim 4, further comprising:
displaying on the graphical user interface a plurality of wireless service plans received from the international roaming system for selection by a user based on the input travel dates in response to the international roaming application (Kwak, fig. 3).
	Claim 18 is rejected same as claim 8.

Regarding claim 9, Kwak, Galik and Zhang disclose the method according to claim 4, wherein: implementing with the processor the Soft SIM when the international roaming application is enabled to access the second wireless network, the processor providing information to the second wireless network from a SIM profile of the Soft SIM; implementing with the processor the SIM when the international roaming application is disabled to access the first wireless network, the processor providing information to the first wireless network from a SIM profile of the SIM (Kwak, [0003][0004] [0007-08][0042][0078], fig. 5, when a roaming service product is selected or enabled, download a second SIM corresponding to the roaming service product from a server;  before moving to another country, the roaming service is disabled, an device to use a network provided by a mobile network operator (MNO), a subscriber identity module (SIM) corresponding to the MNO should be loaded and enabled; Here, a first SIM is used before the roaming application is enabled); implementing with the processor the international roaming application to generate a graphical user interface on the display, wherein the graphical user interface is configured to receive an input of information regarding desired features of international wireless service; and sending with the processor and transceiver the information to an international roaming system in response to the international roaming application (Kwak, [0041-46][0057], figs. 2 and 5, if a roaming service is ordered, a user interface of the roaming application may be displayed on the display, receiving user input; transmit the request to a roaming server).
	Claim 19 is rejected same as claim 9.

Regarding claim 10, Kwak, Galik and Zhang disclose the method according to claim 9, wherein: receiving with the graphical user interface an input of payment information regarding the desired international wireless service; sending with the processor and transceiver the payment information to the international roaming system in response to the international roaming application (Kwak, [0057][0077], device may perform payment for the ordered roaming service, provide the payment information to a payment server; the order for the roaming service product may include information necessary for generating subscriber identification information (e.g., an international mobile subscriber identity (IMSI) or the like) for using a network of a country and/or a mobile network operator (MNO) to which the roaming service product is applied; and 
providing with the graphical user interface a temporary phone number for the second wireless network for the desired international wireless service that is received from the international roaming system in response to the international roaming application (Zhang, [0056]). The motivation of the combination is same as in claim 2.
Claim 20 is rejected same as claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474